       Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 1 of 12



 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                                   NORTHERN DISTRICT OF CALIFORNIA

 7

 8     EPIC GAMES, INC.,                                   Case No. 4:20-cv-05640-YGR
 9                    Plaintiff,                           TRIAL ORDER NO. 4 RE:
                                                           (1) ADMINISTRATIVE MOTIONS TO SEAL;
10              vs.                                        AND (2) PARTIAL RULING ON EXPERT
                                                           OBJECTIONS
11     APPLE INC.,
12                    Defendant.                           Re: Dkt. Nos. 489, 509, 518, 520
13     AND RELATED COUNTERCLAIM
14

15            TO ALL PARTIES AND COUNSEL OF RECORD:
16            The Court issues this Order with respect to several items on the docket:
17      1. Administrative Motions to Seal Expert Written Direct Examination
18            The Court is in receipt of various motions to seal portions of the parties’ expert written
19   direct examinations. Having carefully considered the parties’ arguments, supporting declarations,
20   and declarations filed by third parties, the Court finds as follows:1
21          Expert Written Direct
            Paragraph or Footnote       Affected Party                    Ruling
22
                  Number
23                           Epic Games’ Motion to Seal (Dkt. No. 509)2
                                                           DENY. IDC files no supporting
24            Evans Opening 43               IDC
                                                           declaration to justify sealing.
             Evans Opening FN3           Apple, IDC        DENY. IDC files no supporting
25
        1
26         As with the prior motions to seal, if the Court chooses to unseal material for use at trial, it
     will give the parties a chance to respond. Where this Order seals a cited exhibit, the sealing shall
27   apply to the underlying exhibit, not the citation.
        2
28       The Court addressed sealing of the written direct examination of Epic Games’ expert Mr.
     Barnes in an earlier order. (See Dkt. No. 548.)
       Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 2 of 12



 1                                                                declaration to justify sealing.
                                                                  Apple does not seek to seal.
 2                                                                DENY. Samsung files no
 3           Evans Opening 51                  Samsung            supporting declaration. See Civ. L.
                                                                  R. 79-5(e)(2).
 4                                                                DENY. Samsung files no
            Evans Opening FN5                  Samsung            supporting declaration. See Civ. L.
 5                                                                R. 79-5(e)(2).
                                                                  DENY. App Annie files no
 6
             Evans Opening 53                 App Annie           supporting declaration. See Civ. L.
 7                                                                R. 79-5(e)(2).3
                                                                  DENY. IDC files no supporting
 8           Evans Opening 74                     IDC             declaration. See Civ. L. R. 79-
                                                                  5(e)(2).
 9                                                                DENY. IDC files no supporting
10           Evans Opening 79                     IDC             declaration. See Civ. L. R. 79-
                                                                  5(e)(2).
11                                                                DENY. App Annie files no
             Evans Opening 80                 App Annie           supporting declaration. See Civ. L.
12                                                                R. 79-5(e)(2).
                                                                  DENY. IDC files no supporting
13           Evans Opening 81                     IDC             declaration. See Civ. L. R. 79-
14                                                                5(e)(2).
                                                                  GRANT to the extent shown in Dkt.
15                                                                No. 535-1. This contains Google’s
                                                                  confidential business information,
16                                                                including internal surveys and
                                                                  analysis, which competitively
17
             Evans Opening 88                   Google            harm Google through disclosure.
18                                                                (Dkt. No. 535 ¶ 7.) Google only
                                                                  requests sealing specific numbers
19                                                                based on its survey data, which
                                                                  makes the request narrowly
20                                                                tailored.
21                                                                DENY. Google does not seek to
            Evans Opening FN27                  Google
                                                                  seal.
22                                                                DENY. Microsoft does not seek to
            Evans Opening 107                  Microsoft
                                                                  seal.
23                                                                DENY. This reveals no
            Evans Opening 141                    Apple
                                                                  confidential information.
24
                                                 Apple            GRANT. This contains Apple’s
25          Evans Opening 149                                     confidential financial information.
                                                                  (See Dkt. No. 540 ¶ 18.)
26                                               Apple            DENY. This concerns Mr. Barnes’
            Evans Opening FN46
                                                                  analysis of Apple’s profitability,
27
        3
28        App Annie had earlier filed a motion to seal certain exhibits, but did not seek to seal the
     expert written direct examinations then pending.

                                                      -2-
     Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 3 of 12



 1                                                 not Apple’s internal data. The
                                                   Court has already unsealed this
 2                                                 data. (See Dkt. No. 548.)
 3                                   Apple         GRANT. This contains Apple’s
       Evans Opening Table 3                       confidential financial information.
 4                                                 (See Dkt. No. 540 ¶ 18.)
                                     Apple         GRANT. This contains Apple’s
 5       Evans Opening 153                         confidential financial information.
                                                   (See Dkt. No. 540 ¶ 18.)
 6
                                     Apple         DENY. This reveals no
        Evans Opening FN47
 7                                                 confidential information.
                                     Apple         DENY. This reveals no
        Evans Opening FN48
 8                                                 confidential information.
                                     Apple         DENY. This reveals no
 9      Evans Opening FN49
                                                   confidential information.
10                                   Apple         DENY. This reveals no
        Evans Opening FN50
                                                   confidential information.
11                                   Apple         GRANT as to number. This
                                                   contains Apple’s confidential
12     Evans Opening Figure 2
                                                   financial information. (See Dkt.
                                                   No. 540 ¶ 18.)
13
                                     Apple         GRANT. This contains Apple’s
14       Evans Opening 154                         confidential financial information.
                                                   (See Dkt. No. 540 ¶ 18.)
15                                   Apple         DENY. This reveals no
        Evans Opening FN51
                                                   confidential information.
16                                   Apple         DENY. This reveals no
        Evans Opening FN52
17                                                 confidential information.
                                                   GRANT. This contains Valve’s
18       Evans Opening 172           Valve         confidential business information.
                                                   (See Dkt. No. 569 ¶ 10.)
19                                                 DENY. This reveals no
         Evans Opening 173           Valve
                                                   confidential information.
20
                                                   DENY. This reveals no
        Evans Opening FN65           Valve
21                                                 confidential information.
                                                   GRANT. This contains Valve’s
22                                                 confidential business information.
         Evans Opening 177      Microsoft, Valve
                                                   (See Dkt. No. 569 ¶ 11.)
23                                                 Microsoft does not seek to seal.
24                                                 GRANT as to last sentence only.
                                                   This contains Apple’s confidential
         Evans Opening 182           Apple
25                                                 financial information. (See Dkt.
                                                   No. 540 ¶ 18.)
26                                                 DENY. This reveals no
         Evans Opening 183           Apple
                                                   confidential information.
27                                                 DENY. This reveals no
         Evans Opening 184           Apple
28                                                 confidential information.
        Evans Opening FN74           Apple         DENY. This reveals no

                                         -3-
     Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 4 of 12



 1                                                 confidential information.
                                                   DENY. This contains primarily
 2                                                 historical confidential information
       Evans Opening Figure 3        Apple
 3                                                 that does not outweigh its
                                                   relevance to the case.
 4                                                 DENY. This contains primarily
                                                   historical confidential information
 5       Evans Opening 188           Apple
                                                   that does not outweigh its
                                                   relevance to the case.
 6
                                                   DENY. This contains primarily
 7                                                 historical confidential information
       Evans Opening Table 7         Apple
                                                   that does not outweigh its
 8                                                 relevance to the case.
                                                   DENY. This contains primarily
 9                                                 historical confidential information
         Evans Opening 189           Apple
                                                   that does not outweigh its
10
                                                   relevance to the case.
11                                                 DENY. This reveals no
        Evans Opening FN77           Apple
                                                   confidential information.
12                                                 DENY. This reveals no
       Evans Opening Figure 4        Apple
                                                   confidential information.
13                                                 GRANT. This contains Apple’s
14     Evans Opening FN105           Apple         confidential technical information.
                                                   (See Dkt. No. 540 ¶ 18.)
15                                                 DENY. This reveals no
         Evans Opening 229           Apple
                                                   confidential information.
16                                                 GRANT. This contains Apple’s
                                                   confidential technical information
17
       Evans Opening Figure 5        Apple         that could be used to evade
18                                                 security protocols if disclosed.
                                                   (See Dkt. No. 540 ¶ 18.)
19                                                 DENY. This reveals no
       Evans Opening FN108           Apple
                                                   confidential information.
20                                                 GRANT. This contains Match’s
21                                                 confidential business information
         Evans Opening 241           Match
                                                   that could cause competitive harm
22                                                 to Match. (See Dkt. No. 570 ¶ 5.)
                                                   DENY. Microsoft does not seek to
23       Evans Opening 242         Microsoft
                                                   seal.
                                                   GRANT. This contains Apple’s
24
        Evans Opening 270(i)         Apple         confidential financial information.
25                                                 (See Dkt. No. 540 ¶ 18.)
                                                   GRANT. This contains Apple’s
26     Evans Opening Table 8    Apple, App Annie   confidential financial information.
                                                   (See Dkt. No. 540 ¶ 18.)
27                                                 GRANT. This contains Apple’s
28       Evans Opening 288           Apple         confidential financial information.
                                                   (See Dkt. No. 540 ¶ 18.)

                                         -4-
     Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 5 of 12



 1                                               DENY. This reveals no
         Evans Opening 295          Apple
                                                 confidential information.
 2                                               GRANT as to number only. This
 3                                               contains Apple’s confidential
       Evans Opening FN126          Apple
                                                 financial information. (See Dkt.
 4                                               No. 540 ¶ 18.)
                                                 GRANT. This contains Apple’s
 5       Rossi Opening 49           Apple        confidential financial information.
                                                 (See Dkt. No. 540 ¶ 18.)
 6
                                                 GRANT as to bullet 3 after
 7                                               “Moreover.” This discloses
                                                 Spotify’s confidential business
 8        Cragg Rebuttal 9          Spotify      information and could harm
                                                 Spotify in negotiations with
 9                                               content owners and distributors.
                                                 (Dkt. No. 575 ¶ 7.)
10
         Cragg Rebuttal 56                       GRANT. This contains Apple’s
11                                  Apple        confidential business information.
                                                 (See Dkt. No. 540 ¶ 18.)
12     Cragg Rebuttal Figure 4                   GRANT. This contains Apple’s
                                    Apple        confidential business information.
13                                               (See Dkt. No. 540 ¶ 18.)
14       Cragg Rebuttal 57                       GRANT. This contains Apple’s
                                    Apple        confidential financial information.
15                                               (See Dkt. No. 540 ¶ 18.)
         Cragg Rebuttal 65                       DENY. Spotify does not seek to
16                                  Spotify
                                                 seal.
         Cragg Rebuttal 69                       DENY. Spotify does not seek to
17                                  Spotify
                                                 seal.
18       Cragg Rebuttal 70                       GRANT as to clause beginning with
                                                 “which it estimates.” This
19                                               discloses Spotify’s confidential
                                    Spotify      marketing spending data that could
20                                               harm Spotify competitively by
21                                               informing competitors’ business
                                                 decisions. (Dkt. No. 575 ¶ 14.)
22     Cragg Rebuttal Figure 8                   GRANT. This discloses Spotify’s
                                                 confidential business data that
23                                               could harm Spotify competitively
                                    Spotify      if disclosed. (Dkt. No. 575 ¶ 15.)
24                                               The relevant portion of the
25                                               information is already disclosed in
                                                 the paragraphs 70 and 71.
26       Cragg Rebuttal 71                       GRANT. This discloses Spotify’s
                                                 confidential business data that
27                                  Spotify
                                                 could harm Spotify competitively
                                                 if disclosed. (Dkt. No. 575 ¶ 15.)
28
        Cragg Rebuttal FN10                      DENY. Spotify does not seek to
                                    Spotify
                                                 seal.
                                         -5-
     Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 6 of 12



 1       Cragg Rebuttal 94                          DENY. This reveals no
                                      Apple
                                                    confidential information.
 2    Cragg Rebuttal Figure 18                      GRANT. This contains Apple’s
 3                                    Apple         confidential business information.
                                                    (See Dkt. No. 540 ¶ 18.)
 4       Cragg Rebuttal 95                          DENY. This reveals no
                                                    confidential information. App
 5                               Apple, App Annie
                                                    Annie files no supporting
                                                    declaration.
 6
      Cragg Rebuttal Figure 19                      DENY. App Annie files no
 7                                  App Annie       supporting declaration. See Civ. L.
                                                    R. 79-5(e)(2).
 8       Cragg Rebuttal 99                          DENY. This reveals no
                                      Apple
                                                    confidential information.
 9    Cragg Rebuttal Figure 21                      GRANT. This contains Apple’s
                                      Apple         confidential financial information.
10
                                                    (See Dkt. No. 540 ¶ 18.)
11       Cragg Rebuttal 100                         GRANT as to numerical reference
                                                    only. This contains Apple’s
12                                    Apple
                                                    confidential financial information.
                                                    (See Dkt. No. 540 ¶ 18.)
13    Cragg Rebuttal Figure 22                      GRANT. This contains Apple’s
14                                    Apple         confidential financial information.
                                                    (See Dkt. No. 540 ¶ 18.)
15       Cragg Rebuttal 102                         GRANT as to phrase beginning
                                                    with “as of 2019” only. This
16                                    Apple         contains Apple’s confidential
                                                    financial information. (See Dkt.
17
                                                    No. 540 ¶ 18.)
18    Cragg Rebuttal Figure 23                      GRANT. This contains Apple’s
                                      Apple         confidential financial information.
19                                                  (See Dkt. No. 540 ¶ 18.)
         Cragg Rebuttal 103                         DENY. Dr. Hitt discloses the same
20                                    Apple
                                                    type of analysis and data.
21    Cragg Rebuttal Figure 24                      DENY. Dr. Hitt discloses the same
                                      Apple
                                                    type of analysis and data.
22       Cragg Rebuttal 105                         DENY. Dr. Hitt discloses the same
                                      Apple
                                                    type of analysis and data.
23    Cragg Rebuttal Figure 25                      GRANT. This contains Apple’s
                                      Apple         confidential financial information.
24
                                                    (See Dkt. No. 540 ¶ 18.)
25     Evans Rebuttal Table of                      DENY. This reveals no
                                      Apple
              Contents                              confidential information.
26                                                  DENY. This reveals no
          Evans Rebuttal 2            Apple
                                                    confidential information.
27                                                  DENY. Samsung files no
28      Evans Rebuttal FN11          Samsung        supporting declaration. See Civ. L.
                                                    R. 79-5(e)(2).

                                          -6-
     Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 7 of 12



 1                                               DENY. This contains no
                                                 confidential information that
 2       Evans Rebuttal 34       Apple, Google
                                                 outweighs the public interest in
                                                 disclosure.
 3
                                                 DENY. This contains no
 4                                               confidential information that
        Evans Rebuttal FN34         Google
                                                 outweighs the public interest in
 5                                               disclosure.
                                                 DENY. This reveals no
 6     Evans Rebuttal FN 38         Apple
                                                 confidential information.
 7                                               GRANT. This contains Apple’s
         Evans Rebuttal 36          Apple        confidential financial information.
 8                                               (See Dkt. No. 540 ¶ 18.)
                                                 DENY. This reveals no
 9                                               confidential information. The
         Evans Rebuttal 40          Apple
                                                 mere existence of P&L statements
10
                                                 is not confidential.
11                                               DENY. This information is general
         Evans Rebuttal 42          Apple
                                                 and highly relevant to the claims.
12                                  Apple        DENY. The existence of P&L
         Evans Rebuttal 43                       statements and other profit
13                                               calculations are not sealable.
14                                  Apple        GRANT as to numerical reference
                                                 only. This contains Apple’s
15       Evans Rebuttal 44                       confidential financial information
                                                 that can be referred to generally.
16                                               (See Dkt. No. 540 ¶ 18.)
                                    Apple        GRANT as to sentence beginning
17
                                                 with “Apple’s internal profitability
18                                               benchmarking analysis shows, as
                                                 well as the sentence following.
         Evans Rebuttal 45
19                                               This contains Apple’s confidential
                                                 financial information that can be
20                                               referred to generally. (See Dkt.
                                                 No. 540 ¶ 18.)
21
                                    Apple        GRANT. This contains Apple’s
22     Evans Rebuttal FN50                       confidential financial information.
                                                 (See Dkt. No. 540 ¶ 18.)
23                                  Apple        GRANT. This contains Apple’s
        Evans Rebuttal FN52                      confidential financial information.
24                                               (See Dkt. No. 540 ¶ 18.)
25                                  Apple        GRANT. This contains Apple’s
        Evans Rebuttal FN54                      confidential financial information.
26                                               (See Dkt. No. 540 ¶ 18.)
                                    Apple        DENY. This reveals no
27       Evans Rebuttal 46
                                                 confidential information.
                                    Apple        GRANT. This contains Apple’s
28
         Evans Rebuttal 47                       confidential financial information.
                                                 (See Dkt. No. 540 ¶ 18.)
                                         -7-
     Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 8 of 12



 1                                  Apple        GRANT. This contains Apple’s
         Evans Rebuttal 49                       confidential financial information.
 2                                               (See Dkt. No. 540 ¶ 18.)
 3                                  Apple        GRANT. This contains Apple’s
        Evans Rebuttal FN58                      confidential financial information.
 4                                               (See Dkt. No. 540 ¶ 18.)
                                                 GRANT. This contains Apple’s
 5      Evans Rebuttal FN59         Apple        confidential financial information.
                                                 (See Dkt. No. 540 ¶ 18.)
 6
                                                 DENY. Valve does not seek to
         Evans Rebuttal 52          Valve
 7                                               seal.
                                                 DENY. Valve does not seek to
        Evans Rebuttal FN65         Valve
 8                                               seal.
                                                 GRANT. This contains Apple’s
 9       Evans Rebuttal 64          Apple        confidential financial information.
                                                 (See Dkt. No. 540 ¶ 18.)
10
                                                 GRANT as to the clause after the
11                                               colon only. This contains Apple’s
         Evans Rebuttal 71          Apple
                                                 confidential financial information.
12                                               (See Dkt. No. 540 ¶ 18.)
                                                 DENY. This information has
13       Evans Rebuttal 74          Apple
                                                 already been disclosed by Barnes.
14                                               DENY. This reveals no
          Lee Rebuttal 35           Apple
                                                 confidential information.
15       Lee Rebuttal FN18          Apple        DENY. This reveals no
                                                 confidential information.
16        Lee Rebuttal 63           Apple        DENY. Apple does not request
17                                               sealing. (See Dkt. No. 540 ¶ 17.)
         Lee Rebuttal FN30          Apple        DENY. Apple does not request
18                                               sealing. (See Dkt. No. 540 ¶ 17.)
          Lee Rebuttal 67           Apple        DENY. Apple does not request
19                                               sealing. (See Dkt. No. 540 ¶ 17.)
          Lee Rebuttal 68           Apple        DENY. Apple does not request
20
                                                 sealing. (See Dkt. No. 540 ¶ 17.)
21       Lee Rebuttal FN37          Apple        DENY. Apple does not request
                                                 sealing. (See Dkt. No. 540 ¶ 17.)
22       Lee Rebuttal FN38          Apple        DENY. Apple does not request
                                                 sealing. (See Dkt. No. 540 ¶ 17.)
23       Lee Rebuttal FN39          Apple        DENY. Apple does not request
24                                               sealing. (See Dkt. No. 540 ¶ 17.)
          Lee Rebuttal 99           Apple        DENY. Apple does not request
25                                               sealing. (See Dkt. No. 540 ¶ 17.)
         Lee Rebuttal FN76          Apple        DENY. Apple does not request
26                                               sealing. (See Dkt. No. 540 ¶ 17.)
         Lee Rebuttal 119           Apple        DENY. Apple does not request
27
                                                 sealing. (See Dkt. No. 540 ¶ 17.)
28       Lee Rebuttal FN89          Apple        DENY. Apple does not request
                                                 sealing. (See Dkt. No. 540 ¶ 17.)

                                        -8-
     Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 9 of 12



 1                                                       DENY. This reveals no
       Mathiowetz Rebuttal 12              Apple
                                                         confidential information.
 2                                                       GRANT. This contains Apple’s
 3     Mathiowetz Rebuttal 70            Apple           confidential business information.
                                                         (See Dkt. No. 540 ¶ 18.)
 4                                                       DENY. This reveals no
       Mathiowetz Rebuttal 71            Apple
                                                         confidential information.
 5                          Apple’s Motion to Seal (Dkt. No. 489)
               Hitt 61                                   DENY. This concerns a third-
 6
                                         Apple           party’s study of the gaming
 7                                                       industry.
              Hitt 117                                   GRANT. This contains Apple’s
 8                                       Apple           confidential financial information.
                                                         (See Dkt. No. 489-1 ¶ 8.)
 9            Hitt 184                                   GRANT as to the number shown at
10                                                       the end of the paragraph. This
                                                         discloses Google’s confidential
                                         Google
11                                                       financial data that could harm
                                                         Google competitively if disclosed.
12                                                       (Dkt. No. 535 ¶ 8.)
           Hitt Figure 46                                GRANT. This discloses Google’s
13                                                       confidential financial data that
                                         Google
14                                                       could harm Google if disclosed.
                                                         (Dkt. No. 535 ¶ 8.)
15            Hitt 187                                   GRANT. This contains Apple’s
                                         Apple           confidential financial information.
16                                                       (See Dkt. No. 489-1 ¶ 8.)
            Hitt 209-11                                  GRANT as to the numbers cited in
17
                                                         Dkt. No. 535-2. This discloses
18                                                       Google’s confidential internal
                                         Google          analyses. (Dkt. No. 535 ¶ 8.)
19                                                       While highly relevant, the specific
                                                         numbers are not necessary to
20                                                       understand the analysis.
21            Hitt 213                                   DENY. This information is highly
                                                         relevant to the case and Google
                                         Google
22                                                       does not articulate concrete
                                                         competitive harm from disclosure.
23            Hitt 260                                   DENY. This contains no
                                        Nintendo         confidential information as to
24                                                       Nintendo.
25         Hitt Figure 4                                 GRANT. This discloses Microsoft’s
                                                         confidential business data. (Dkt.
                                   Microsoft, Nintendo
26                                                       No. 567.) The Court granted to
                                                         seal the underlying agreement.
27         Hitt Figure 5                                 GRANT. This discloses Roblox’
                                                         confidential business data. (Dkt.
28                                       Roblox
                                                         No. 573.) The Court granted to
                                                         seal the underlying agreement.
                                               -9-
     Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 10 of 12



 1         Hitt Figure 22                         GRANT. This reveals Spotify’s
                                                  confidential financial information
 2                                                the disclosure of which could
                                                  disadvantage Spotify in
 3
                                                  negotiations, such as with
 4                               Apple, Spotify   advertisers. (Dkt. No. 575 ¶ 9.)
                                                  The relevant aspect of the
 5                                                information is disclosed in
                                                  paragraph 102, which reduces the
 6                                                public’s need to know the specific
 7                                                numbers.
           Hitt Figure 23                         GRANT. This reveals Spotify’s
 8                                                confidential business information
                                                  the disclosure of which could
 9                                                disadvantage Spotify in
                                                  negotiations, such as with
10                                  Spotify       advertisers. (Dkt. No. 575 ¶ 11.)
11                                                The relevant aspect of the
                                                  information is disclosed in
12                                                paragraph 102, which reduces the
                                                  public’s need to know the specific
13                                                numbers.
           Hitt Figure 24                         GRANT. This reveals Spotify’s
14
                                                  confidential financial information
15                                                the disclosure of which could
                                                  disadvantage Spotify in
16                                                negotiations, such as with
                                    Spotify       advertisers. (Dkt. No. 575 ¶ 9.)
17                                                The relevant aspect of the
                                                  information is disclosed in
18
                                                  paragraph 103, which reduces the
19                                                public’s need to know the specific
                                                  numbers.
20         Hitt Figure 25                         GRANT. This reveals Spotify’s
                                                  confidential financial information
21                                                the disclosure of which could
22                                                disadvantage Spotify in
                                                  negotiations, such as with
23                                  Spotify       advertisers. (Dkt. No. 575 ¶ 12.)
                                                  The relevant aspect of the
24                                                information is disclosed in
                                                  paragraph 104, which reduces the
25                                                public’s need to know the specific
26                                                numbers.
           Hitt Figure 27                         DENY. This reveals no
                                     Apple
27                                                confidential information.
           Hitt Figure 47                         GRANT. This contains Apple’s
28                                   Apple        confidential business information.
                                                  (See Dkt. No. 489-1 ¶ 10.)

                                         -10-
          Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 11 of 12



 1             Schmalensee 95                                      DENY. This refers to Dr. Evans’
                                                                   hypothetical analysis of Apple’s
 2                                                Apple
                                                                   profits and does not disclose any
                                                                   confidential information.
 3
               Schmalensee 170                                     GRANT. This contains Apple’s
 4                                                Apple            confidential business information.
                                                                   (See Dkt. No. 489-1 ¶ 8.)
 5             LaFontaine 100                                      GRANT. as shown in Dkt. No. 535-
                                                                   3. This concerns Google’s
 6                                                Google
                                                                   confidential internal analyses data
 7                                                                 analysis. (Dkt. No. 535 ¶ 9.)
                   Rubin 57                                        GRANT as to the first two
 8                                                                 sentences and the last sentence
                                                                   only. This concerns Google’s
 9                                                                 internal review process and app
                                                                   store security statistics. While
10
                                                                   highly relevant to the present case
11                                                                 as providing comparison with a
                                                  Google           key competitor, Google is a third-
12                                                                 party whose conduct is not at issue
                                                                   in this case. Disclosure of the
13                                                                 information could allow malicious
                                                                   actors to exploit security risks in
14
                                                                   Google’s process and thus cause
15                                                                 substantial harm. (Dkt. No. 535 ¶
                                                                   10.)
16

17            Written testimony of each expert shall not post until the witness takes the stand. Before

18   posting the written testimony, the parties shall provide to the Court a highlighted version of the

19   redactions. The parties shall meet and confer regarding the timing of the exchange.

20         2. Objections to Written Direct Testimony

21            The Court is further in receipt of several objections to the expert written direct testimony.

22   (Dkt. Nos. 518, 520.) Apple’s objections to Dr. Athey are OVERRULED as the testimony does not

23   constitute additional opinions. Apple’s objections to Prof. Mickens are OVERRULED as being

24   overly technical and harmless. Apple’s objections to Dr. Evans are OVERRULED as to paragraphs

25   48-50 and SUSTAINED as to paragraph 39. That testimony shall be struck from the written direct

26   examination. Apple’s objections to Dr. Cragg are SUSTAINED as to the “coefficients” discussion

27   in paragraph 26 and OVERRULED as to the rest.

28   //


                                                       -11-
     Case 4:20-cv-05640-YGR Document 614 Filed 05/09/21 Page 12 of 12



 1         The Court shall address the remaining objections in a separate order.

 2        This Order terminates docket numbers 489 and 509.

 3               IT IS SO ORDERED.

 4

 5   Dated: May 9, 2021

 6                                                         YVONNE GONZALEZ ROGERS
                                                          UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -12-
